The offense is the unlawful manufacture of intoxicating liquor, punishment fixed at confinement in the penitentiary for one year.
It appears from the record that the trial was had before a special judge. The record is silent touching the appointment or selection of the special judge, or the reasons therefor, also with reference to the taking of the oath of office. See Smith v. State, 24 Tex.Crim. Rep.; Reed v. State, 55 Tex. Crim. 138; Salazar v. State, 276 S.W. 1105.
For the reason stated, the judgment is reversed and the cause remanded.
Reversed and remanded. *Page 342 
                    ON MOTION FOR REHEARING.